FILED
                            NOT FOR PUBLICATION                             APR 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BARRY NORTHCROSS PATTERSON,                      No. 15-15131

               Plaintiff - Appellant,            D.C. No. 2:12-cv-02163-PGR

 v.
                                                 MEMORANDUM*
B. ULIBARI; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Paul G. Rosenblatt, District Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Barry Northcross Patterson appeals pro se from the district court’s summary

judgment and dismissal order in his 42 U.S.C. § 1983 action alleging violations of

his First Amendment rights. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Doe v. Abbott Labs., 571 F.3d 930, 933 (9th Cir. 2009) (summary

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under

28 U.S.C. § 1915A). We affirm.

       The district court dismissed Patterson’s First Amendment access-to-courts

and mail-related claims for failure to state a claim. The court then granted

defendants’ motion for summary judgment on Patterson’s remaining First

Amendment free exercise claim because Patterson failed to exhaust his

administrative remedies. In his opening brief, Patterson fails to address how the

district court erred in either order. As a result, Patterson has waived his appeal of

the dismissal and summary judgment orders. See Smith v. Marsh, 194 F.3d 1045,

1052 (9th Cir. 1999) (“[O]n appeal, arguments not raised by a party in its opening

brief are deemed waived.”); see also Greenwood v. FAA, 28 F.3d 971, 977 (9th

Cir. 1994) (“We will not manufacture arguments for an appellant, and a bare

assertion does not preserve a claim . . . .”).

       We reject as unsupported by the record Patterson’s contention that the

district court was biased.

       AFFIRMED.




                                             2                                  15-15131